116 F.3d 486
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Andranik TSOVIKIAN, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 96-70199.
United States Court of Appeals, Ninth Circuit.
Submitted June 6, 1997**Decided June 10, 1997.

1
Before:  BRUNETTI and O'SCANNLAIN, Circuit Judges;  HOGAN,*** District Judge.


2
MEMORANDUM*


3
Andranik Tsovikian petitions for review of a decision of the Board of Immigration Appeals ("BIA") affirming the denial of his application for asylum and withholding of deportation by the immigration judge ("IJ").  We have jurisdiction under 8 U.S.C. § 1105a(a), and we deny the petition.


4
The BIA determined that Tsovikian failed to demonstrate past persecution or a well-founded fear of future persecution "on account of ... political opinion."  8 U.S.C. § 1101(a)(42).  Only if the evidence compels the conclusion that Tsovikian was persecuted or fears persecution because of political opinion do we reverse the BIA.  INS v. Elias-Zacharias, 502 U.S. 478, 481 n. 1 (1992).  As Tsovikian presented only scant and vague evidence to demonstrate that he was persecuted or fears persecution on account of political opinion, see id. at 483-84--certainly not evidence to compel that conclusion--we deny his petition.


5
PETITION DENIED.



**
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a)1 Ninth Circuit R. 34-4


**
 * The Honorable Michael R. Hogan, Chief United States District Judge for the District of Oregon, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit R. 36-3